—Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered January 7, 2000, convicting defendant upon her plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty of the crime of criminal sale of a controlled substance in the third degree and was sentenced in accordance with the plea agreement to a prison term of 2 to 6 years. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650; see generally People v Stokes, 95 NY2d 633).
*744Cardona, P.J., Mercure, Spain, Mugglin and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.